FILED
                           NOT FOR PUBLICATION
                                                                              JUL 22 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL CUTTS,                                   No.   18-15377

              Plaintiff-Appellant,               D.C. No.
                                                 2:17-cv-01525-JCM-PAL
 v.

RICHLAND HOLDINGS, INC., DBA                     MEMORANDUM*
Acctcorp of Southern Nevada; CLIFFORD
MOLIN, DBA Zeeba Sleep Center,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                        Argued and Submitted June 14, 2019
                             San Francisco, California

Before: GOULD and IKUTA, Circuit Judges, and PEARSON,** District Judge.

      Michael Cutts appeals the district court’s order dismissing his claims against

Richland Holdings, Inc., and Clifford Molin for violations of the Fair Debt


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Benita Y. Pearson, United States District Judge for the
Northern District of Ohio, sitting by designation.
Collection Practices Act (FDCPA), abuse of process, misrepresentation, and civil

conspiracy. We have jurisdiction under 28 U.S.C. § 1291, and we affirm in part

and reverse in part.

      Cutts’s misrepresentation and civil conspiracy claims arise out of factual

allegations relating to the value and nature of Cutts’s debt, and such allegations are

logically related to the facts underlying Richland’s previous state court action

against Cutts for recovery of the debt. See Mendenhall v. Tassinari, 403 P.3d 364,

371 (Nev. 2017). Accordingly, these claims were compulsory counterclaims in the

previous state court action under Rule 13 of the Nevada Rules of Civil Procedure,

see id., and are barred by claim preclusion, see Exec. Mgmt., Ltd. v. Ticor Title Ins.

Co., 963 P.2d 465, 478 (Nev. 1998) (per curiam).

      Because Cutts alleges that the prior debt-collection action was an abuse of

process, Cutts’s abuse of process claim was not a compulsory counterclaim under

Rule 13 of the Nevada Rules of Civil Procedure. See id. The district court

therefore erred in dismissing Cutts’s abuse of process claim as barred by claim

preclusion. See id.1




      1
        Cutts’s claims were not barred by the Rooker-Feldman doctrine because
Cutts neither alleges the state court decision was erroneous nor seeks relief from
that decision. See Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir. 2013).
                                           2
      The mandate shall issue in accordance with Rule 41 of the Federal Rules of

Appellate Procedure only as to Cutts’s misrepresentation, civil conspiracy, and

abuse of process claims.2 In a concurrently filed order, see Cutts v. Richland

Holdings, Inc., __ F.3d __ (9th Cir. 2019), we certify the question whether Cutts’s

FDCPA claims were compulsory counterclaims in Richland’s previous state court

action against Cutts and stay proceedings on those claims pending the Nevada

Supreme Court’s answer to the certified question.

AFFIRMED IN PART, REVERSED IN PART.




      2
          The parties shall bear their own costs on appeal.
                                            3